TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00254-CR


Antione Whittman, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 61210, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


O R D E R
 
		The deadline for filing a reporter's record in this appeal has passed.  The reporter has
informed this Court's clerk's office that Antione Whittman has neither paid nor made arrangements
to pay for the record.  Although Whittman filled out a financial questionnaire and the trial court
appointed a trial attorney for him, the trial court found on March 8, 2008, that he is not indigent and,
therefore, not entitled on appeal to have an appointed attorney or a record prepared without advance
payment of costs.  Whittman has not indicated a desire to appeal the trial court's determination that
he is not indigent.
		If Whittman chooses not to pay for the reporter's record, he should inform this Court
and the court reporter of that decision on or before November 7, 2008.  His brief will be due 30 days
after he files notice that a reporter's record will not be filed and that he will proceed with the appeal
based on the clerk's record.
		If Whittman would like a reporter's record prepared, he may pay or make
arrangements to pay for the reporter's record on or before November 7, 2008.  If he does so
timely, the court reporter shall promptly (1) inform this Court that Whittman has paid or made
arrangements to pay for the record, and (2) inform this Court of the date the reporter anticipates the
record will be filed.  Whittman's brief will be due 30 days after the filing of the reporter's record. 
See Tex. R. App. P. 38.6(a).
		If Whittman fails to inform this Court that he has elected not to pay for the record
and he also fails to pay or make arrangements to pay for the record by November 7, 2008, the
court reporter shall promptly inform this Court of that development.  Whittman's brief will then be
due on or before December 8, 2008.
		Ordered October 15, 2008.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Do Not Publish